DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 and 9-17 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: The preamble claims “A method for impregnating concrete with a non-aqueous electrolyte”. However, the instant specification only contains examples of the electrolyte containing and/or being mixed with water (“"The bore hole A was filled with a non-aqueous electrolyte, in the following denominated as anolyte, prepared from polyethylene glycol 400, 10 wt.% deionized water and 2 wt.% lithium dissolved as lithium hydroxide with a total volume of 20 ml”). It is unclear what the inventor considers to be the electrolyte and how it can be non-aqueous if it is shown to always be mixed with water. 

Claim 5: The claim is dependent on claim 1. Claim 1 claims “applying characterized in that an electric field is applied between electrodes mounted on a surface of the concrete and/or embedded in the concrete such that the non-aqueous electrolyte migrates into the concrete”. Claim 5 claims “the electrode attached to the concrete surface is cathodically polarized and the electrodes embedded in the concrete are anodically polarized”. The instant specification makes it very clear that the method drives lithium in the electrolyte into the concrete and drives sodium and/or potassium out of the concrete (see e.g. page 1 of the instant specification). It is unclear how the method would be capable of migrating the electrolyte into the concrete if the anode is the electrode embedded into the concrete. 

Claim 9: The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10: The limitations “the cathode” lacks sufficient antecedent basis for the claim.

Claim 10: The phrase "in particular " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10: The claim is written in a way that is hard to understand. “a metal is connected to the cathode via an electrical resistance in a concrete component in which the metal, in particular steel, is embedded”. Is the concrete component the same, a part of, or different from the already claimed concrete? Is the cathode on of the already claimed electrodes or a different feature? The claim says the metal is connected via a resistance. What is the scope of a resistance? Everything has some sort of a resistance. The instant drawings appear to show a resistor in the circuit but it is not clear if these are the same. 

Claim 17: The limitations "the steel reinforcement” and “the cathode” lack sufficient antecedent basis for the claim.

Any claim(s) dependent on the above claim(s) is/are rejected for its/their dependence on the above claim(s). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardenas (US 8,377,278 B1) as evidenced by McCarter et al (“Electrical conductivity, diffusion, and permeability of Portland cement-based mortars”, Cement and Concrete Research, 30, 2000, pages 1395-1400). 

Claim 1: Cardenas discloses a method for impregnating concrete with a non-aqueous electrolyte (sodium or calcium silicate, see e.g. abstract and col 4, lines 23-25 of Cardenas) and comprising 
applying an electric field between electrodes mounted on a surface of the concrete and/or embedded in the concrete (see e.g. Fig 2 and col 5, lines 15-21), such that the non-aqueous electrolyte migrates into the concrete (see e.g. col 5, lines 15-21),
wherein the non-aqueous electrolyte absorbs water and is hygroscopic (sodium or calcium silicate, see e.g. col 4, lines 23-25 of Cardenas).

Claim 3: Cardenas discloses that the electric field is generated by a current flow between an electrode mounted on the concrete surface and at least one electrode inserted into the concrete (see e.g. col 5, lines 15-21).

Claim 4: Cardenas discloses that the electrode attached to the concrete surface is anodically polarized and the electrodes embedded in the concrete are cathodically polarized (the polarities of the electrodes can swapped depending on what ions are being moved, see e.g. col 4, lines 52-56 of Cardenas).

Claim 5: Cardenas discloses that the electrode attached to the concrete surface is cathodically polarized and the electrodes embedded in the concrete are anodically polarized (the polarities of the electrodes can swapped depending on what ions are being moved, see e.g. col 4, lines 52-56 of Cardenas).

Claim 10: Cardenas discloses that a metal (see e.g. #13 on Fig 5 of Cardenas) is connected to the cathode (see e.g. #8 on Fig 5 of Cardenas) via an electrical resistance in a concrete component (the concrete matrix, see e.g. #25 on Fig 5 of Cardenas) in which the metal, in particular steel, is embedded.

Claim 11: Cardenas discloses that the concrete component is Portland cement (see e.g. col 10, lines 61-63 of Cardenas), which has an electrical resistance of ~0.83-6.67 kΩ as evidenced by McCarter (see e.g. Fig 1A of McCarter, which shows a resistance of ~1-8 x 10-2 S/M for a 15 mm thick disk, see e.g. page 1396, col 1, paragraph starting with “Test specimens” of McCarter).  

Claim 12: Cardenas discloses that the reinforcing steel reinforcement is used as an electrode (see e.g. col 7, lines 37-38 of Cardenas).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas in view of Broomfield (WO 94/04474) and Femmer (US 2010/0006209 A1). 

Claim 2: Cardenas does not explicitly teach that lithium ions are dissolved in the non-aqueous electrolyte. Cardenas teaches that the treatment is for improving the strengthening concrete by reacting the calcium hydroxide with the particles (see e.g. col 2, lines 15-24 of Cardenas), such as calcium silicate (see e.g. col 4, lines 49-52 of Cardenas). Broomfield and Femmer teaches that highly alkaline material in concrete can react with cherts or opals and can form a water absorbing gel that can cause stress in the concrete, known as the ASR (alkali silica reaction) (see e.g. page 1, lines 28-35 of Broomfield and [0003] of Femmer). To prevent ASR, both Broomfield and Femmer employ methods similar to Cardenas wherein electrodes are used to drive protecting electrolytes into the concrete (see e.g. abstract of Broomfield and abstract of Femmer). The protective electrolyte includes lithium ions, which can stop ASR (see e.g. page 2, lines 34-35; page 7, lines 33-36; page 8, lines 1-6 of Broomfield and [0005] of Femmer). Femmer specifically teaches combining calcium silicate with lithium (see e.g. [0005] of Femme). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Cardenas by adding lithium ions to the electrolyte, as taught in Broomfield and Femmer because the addition of lithium prevents ASR, which improves concrete longevity. 

Claim 6: Cardenas does not explicitly teach that one lithium is available at the anodically polarized electrode. Cardenas teaches that the treatment is for improving the strengthening concrete by reacting the calcium hydroxide with the particles (see e.g. col 2, lines 15-24 of Cardenas), such as calcium silicate (see e.g. col 4, lines 49-52 of Cardenas). Broomfield and Femmer teaches that highly alkaline material in concrete can react with cherts or opals and can form a water absorbing gel that can cause stress in the concrete, known as the ASR (alkali silica reaction) (see e.g. page 1, lines 28-35 of Broomfield and [0003] of Femmer). To prevent ASR, both Broomfield and Femmer employ methods similar to Cardenas wherein electrodes are used to drive protecting electrolytes into the concrete (see e.g. abstract of Broomfield and abstract of Femmer). The protective electrolyte includes lithium ions, which can stop ASR (see e.g. page 2, lines 34-35; page 7, lines 33-36; page 8, lines 1-6 of Broomfield and [0005] of Femmer). Femmer specifically teaches combining calcium silicate with lithium (see e.g. [0005] of Femmer). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Cardenas by adding lithium ions to the electrolyte, as taught in Broomfield and Femmer because the addition of lithium prevents ASR, which improves concrete longevity.

Additionally, Broomfield teaches that lithium salt comprising lithium nitrate or lithium hydroxide are suitable means of delivering lithium ions in this these electrolytic methods (see e.g. page 2, lines 34-35; page 7, lines 33-36; page 8, lines 1-6 of Broomfield). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Cardenas in view of Broomfield and Femmer to use a lithium salt such as lithium nitrate or lithium hydroxide as the form of lithium for the lithium ions because Broomfield teaches that lithium salt comprising lithium nitrate or lithium hydroxide are suitable means of delivering lithium ions in this these electrolytic methods.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas in view of Junsomboon et al (“Determination of Potassium, Sodium, and Total Alkalies in Portland Cement, Fly Ash, Admixtures, and Water of Concrete by a Simple Flow Injection Flame Photometric System”, Journal of Automated Methods and Management in Chemistry, 2011, pages 1-9) and Lomasney et al (US 5,405,509).

Claim 7: Cardenas does not explicitly teach that the cathodically polarized electrode is embedded in a medium which can absorb alkali ions comprising sodium, or potassium. Junsomboon teaches the following regarding concrete on page 1:
Since many reactions occur in concrete, some reactions are not desirable, especially the alkali-silica reaction (ASR). ASR is the neutralization reaction between alkaline cement paste and reactive noncrystalline (amorphous) silica, which is found in many common aggregates. This reaction produces swelling gel products which exerts an expansive pressure inside concrete. ASR occurs over time in concrete and can cause serious expansion and cracking of concrete, leading to critical structural problems. ASR can be mitigated by three complementary approaches; that is, limit the alkali metal contents of the cement, limiting the reactive silica content of the aggregate, and neutralizing the excessive alkalinity of cement at the early stage of the cement setting by adding very fine siliceous materials or pozzolanic materials to concrete mixture. Sodium hydroxide and potassium hydroxide are the most reactive alkalies in cement
Lomasney teaches a method of removing unwanted and/or harmful ions using an electrical current to move the ions out of the concrete to an ion absorbing material (see e.g. abstract of Lomansey). This method operates the same as the method of Cardenas wherein ions are moved either in or out of the concrete depending on the electrode polarization and charge of the ions. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Cardenas to remove harmful ions, such as potassium and sodium that cause ASR as demonstrated in Junsomboon, to improve the concrete longevity. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas in view of Kitagawa (US 5,021,260).

Claim 9: Cardenas does not explicitly teach that the non-aqueous electrolyte is selected from the group consisting of ethers, cyclic ethers, alcohols, diols, and polyols, comprising at least one of methanol, ethanol, propanol, butanol, glycol, glycerol, ethanediol, diethylene glycol, triethylene glycol, 2-methoxyethanol, cyclohexanol, benzyl alcohol, poly- ethers such as polyethylene glycol, polypropylene glycol, polyalkylene ethers, and co-polymers of polyalkylene ethers. Cardenas teaches that the electrolyte can be any suitable carrier (see e.g. col 3, lines 24-36 of Cardenas). Kitagawa teaches a cement remediation composition include sodium or calcium which is impregnated in a cement mass (see e.g. abstract and col 2, lines 26-40 of Kitagawa), which can use an alcohol solution of methanol, ethanol, or propanol (see e.g. col 4, lines 35-36 of Kitagawa) instead of water. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method Cardenas to use alcohol as the electrolyte because Kitagawa teaches alcohol is a suitable carrier for sodium or calcium compounds for concrete remediation. MPEP § 2144.07 “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas in view of Broomfield, Femmer, and Kitagawa. 

Claim 13: Cardenas discloses that the Method for impregnating concrete (sodium or calcium silicate, see e.g. abstract and col 4, lines 23-25 of Cardenas), comprising 
applying an electric field is applied between electrodes mounted on a surface of the concrete surface and/or embedded in the concrete see e.g. Fig 2 and col 5, lines 15-21), 
wherein at least one electrode, comprising the anode, is embedded in a non-aqueous electrolyte. 

Cardenas does not explicitly teach impregnating concrete with lithium ions, such that lithium ions migrate into the concrete. Cardenas teaches that the treatment is for improving the strengthening concrete by reacting the calcium hydroxide with the particles (see e.g. col 2, lines 15-24 of Cardenas), such as calcium silicate (see e.g. col 4, lines 49-52 of Cardenas). Broomfield and Femmer teaches that highly alkaline material in concrete can react with cherts or opals and can form a water absorbing gel that can cause stress in the concrete, known as the ASR (alkali silica reaction) (see e.g. page 1, lines 28-35 of Broomfield and [0003] of Femmer). To prevent ASR, both Broomfield and Femmer employ methods similar to Cardenas wherein electrodes are used to drive protecting electrolytes into the concrete (see e.g. abstract of Broomfield and abstract of Femmer). The protective electrolyte includes lithium ions, which can stop ASR (see e.g. page 2, lines 34-35; page 7, lines 33-36; page 8, lines 1-6 of Broomfield and [0005] of Femmer). Femmer specifically teaches combining calcium silicate with lithium (see e.g. [0005] of Femme). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Cardenas by adding lithium ions to the electrolyte, as taught in Broomfield and Femmer because the addition of lithium prevents ASR, which improves concrete longevity. 

Cardenas does not explicitly teach that the non-aqueous electrolyte is selected from the group consisting of ethers, cyclic ethers, alcohols, diols, and polyols, comprising at least one of methanol, ethanol, propanol, butanol, glycol, glycerol, ethanediol, diethylene glycol, triethylene glycol, 2-methoxyethanol, cyclohexanol, benzyl alcohol, poly- ethers such as polyethylene glycol, polypropylene glycol, polyalkylene ethers, and co-polymers of polyalkylene ethers. Cardenas teaches that the electrolyte can be any suitable carrier (see e.g. col 3, lines 24-36 of Cardenas). Kitagawa teaches a cement remediation composition include sodium or calcium which is impregnated in a cement mass (see e.g. abstract and col 2, lines 26-40 of Kitagawa), which can use an alcohol solution of methanol, ethanol, or propanol (see e.g. col 4, lines 35-36 of Kitagawa) instead of water. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method Cardenas to use alcohol as the electrolyte because Kitagawa teaches alcohol is a suitable carrier for sodium or calcium compounds for concrete remediation. 

Claim 14: Cardenas in view of Broomfield, Femmer, and Kitagawa does not explicitly teach that the electric field is generated by a pulsating DC voltage of a repetitive pattern applied across the anode and cathode. As stated above, Femmer teaches a similar electric treatment system using restorative particles. The method of Femmer utilizes pulsing DC voltage in a repetitive pattern (see e.g. [0021] of Femmer), which allows the system to move compounds in and out of the concrete (see e.g. [0006] of Femmer), as well as prevent polarization (see e.g. [0021] of Femmer). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Cardenas to utilizing pulsating DC voltage of a repetitive pattern to generate the electric field as taught in Femmer because the pulsing voltage allows the system to move compounds in and out of the concrete and prevents polarization.

Claim 15: Cardenas in view of Broomfield, Femmer, and Kitagawa teaches that the pulsating DC voltage pattern is provided by an apparatus capable of changing the pulse pattern as desired by user (see e.g. [0022]-[0023] of Femmer).

Claim 16: Cardenas in view of Broomfield, Femmer, and Kitagawa teaches that said apparatus automatically controls the value of the Pulsating DC voltage as a response to the amount of current passed from anode to cathode (see e.g. [0021] of Femmer).

Claim 17: Cardenas in view of Broomfield, Femmer, and Kitagawa teaches that said apparatus is capable of controlling the electrical resistance between the steel reinforcement and the cathode (the apparatus delivers reactants and ions into the concrete which would change the electrical resistance between structures, like the steel and cathode of Cardenas shown on Fig 1, see e.g. col 9, lines 33-38 of Cardenas). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795